Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The rejection to Claim 5 is withdrawn/moot in light of Applicant’s amendment filed on 7/14/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (FORD, Patent. No:  US 8,928,988; SLONAKER, Pub. No.: US 2017-0289465; MARKS, Pub. No.: US 2011-0211106); SIMMONDS, Pub. No.: US 2015-0316768) does not teach nor suggest in detail the limitations: 
“A monocentric multiscale optical system CHARACTERIZED BY: a Galilean architecture having at least three individual microcameras, each microcamera configured to produce a respective subimage, wherein subimages produced by adjacent ones of microcameras do not overlap; and three optical groups including an objective lens, a sensor optic, and an eyepiece interposed between the objective and the sensor optic, wherein the sensor optic is positioned immediately adjacent to the eyepiece such that the diameter of the sensor optic is equal to the diameter of the eyepiece” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FORD does not teach or suggest in detail three individual micro cameras that contain respective sub-images.  The prior art is silent regarding objective lenses, a sensor optics, or eyepieces between the objective and the sensor optics.  Finally, the prior art is silent as to a sensor optic positioned adjacent to an eyepiece such that the diameter of the sensor optic is equal to the diameter of the eyepiece as amended by the Applicant.  
FORD is a monocentric multiscale optical system that includes a Galilean architecture having at least individual cameras, each configured to produce a respective sub-image, wherein sub-images produced by adjacent cameras do not overlap.  The closest NPL TREMBLAY (TREMBLAY, “Design and scaling of monocentric multiscale imagers”, 2012) discusses generally Galilean-type MMS systems but is silent as to specifically disclosing three or more optical groups, eyepiece placement or eyepiece diameter considerations. 
Whereas, as stated above, Applicant’s claimed invention recites a system with Galilean architecture having at least three individual microcameras, each microcamera configured to produce a respective subimage, wherein subimages produced by adjacent ones of microcameras do not overlap.  The claims also recite three optical groups including an objective lens, a sensor optic, and an eyepiece interposed between the objective and the sensor optic, wherein the sensor optic is positioned immediately adjacent to the eyepiece such that the diameter of the sensor optic is equal to the diameter of the eyepiece. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-4, 6 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481